Citation Nr: 0427118	
Decision Date: 09/29/04    Archive Date: 10/06/04

DOCKET NO.  98-14 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased rating for residuals of 
fracture of the right medial malleolus and distal tibia, 
currently evaluated as 10 percent disabling.

2.  Entitlement to a compensable rating for a scar of the 
right hip.

3.  Entitlement to service connection for arthritis of the 
right hip, to include as secondary to the veteran's service-
connected residuals of fracture of the right medial malleolus 
and distal tibia.


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Esq.


ATTORNEY FOR THE BOARD

Eric S. Leboff


INTRODUCTION

The veteran had active service from November 1971 until 
November 1975.  This matter comes before the Board of 
Veterans' Appeals (BVA or Board) from January 1998 and June 
1998 rating decisions of the Department of Veterans Affairs 
(VA), Regional Office (RO) in Muskogee, Oklahoma.

These matters were previously before the Board in February 
1999 and July 2003.  On those occasions, remands were ordered 
to accomplish further development.  

The issues of entitlement to a compensable rating for a scar 
of the right hip and entitlement to service connection for 
arthritis of the right hip, to include as secondary to the 
veteran's service-connected residuals of fracture of the 
right medial malleolus and distal tibia, are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

The residuals of fracture of the right medial malleolus and 
distal tibia are manifested by objectively verified 
limitation of motion and pain on motion, with reports of 
additional functional loss upon flare-up.


CONCLUSION OF LAW

The criteria for a 20 percent evaluation for residuals of 
fracture of the right medial malleolus and distal tibia have 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.71a, Diagnostic Code 5262 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and her representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  In 
this regard, VA will inform the appellant of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the 
appellant provide any evidence in her possession that 
pertains to the claim.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103A.

Notice

A VA letter issued in February 2004 apprised the appellant of 
the information and evidence necessary to substantiate his 
claim for an increased rating for his right ankle disability.  
The correspondence also apprised him as to which information 
and evidence, if any, that he is to provide, and which 
information and evidence, if any, VA will attempt to obtain 
on his behalf.  Further, he was advised to provide any 
information and evidence in his possession, pertinent to his 
appeal, to VA.  As such, the Board finds that the 
correspondence satisfied VA's duty to notify the veteran, as 
required by Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
38 U.S.C.A. § 5103, and 38 C.F.R. § 3.159.  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. June 24, 2004) (Pelegrini II).  However, in the 
present case, the appellant's claim was initially denied 
prior to the enactment of the VCAA.  Nevertheless, the Court 
in Pelegrini II noted that such requirement did not render a 
rating decision promulgated prior to providing the veteran 
full VCAA notice void ab initio, which in turn would nullify 
the notice of disagreement and substantive appeal filed by 
the veteran.  In other words, Pelegrini II specifically noted 
that there was no requirement that the entire rating process 
be reinitiated from the very beginning.  Rather, the claimant 
should be provided VCAA notice and an appropriate amount of 
time to respond and proper subsequent VA process.  

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini II.  While the Court did not specify how the 
Secretary could properly cure a defect in the timing of the 
notice, it did leave open the possibility that a notice error 
of this kind may be non-prejudicial to a claimant.  There is 
no basis for concluding that harmful error occurs simply 
because a claimant receives VCAA notice after an initial 
adverse adjudication.  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran was not given prior 
to the first AOJ adjudication of the claim, the notice was 
provided by the AOJ prior to the transfer and certification 
of his case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  The appellant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini II, to decide the appeal would not be 
prejudicial error to him.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records.  Also of record are 
reports of VA post service treatment and examination.  
Finally, the veteran's statements in support of his claim are 
affiliated with the claims file.  The Board has carefully 
reviewed the veteran's statements and concludes that he has 
not identified further evidence not already of record.  The 
Board has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's residual fracture, right medial 
malleolus and right fractured distal tibia.  Based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claim.  Essentially, all available evidence that could 
substantiate the claim has been obtained.  There is no 
indication in the file that there are additional relevant 
records that have not yet been obtained.

Relevant law and regulations 

Disability evaluations- in general

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2003).  When a question arises as to which 
of two ratings applies under a particular diagnostic code, 
the higher evaluation is assigned if the disability more 
closely approximates the criteria for the higher rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3. 

Further, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  Nevertheless, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

Rating musculoskeletal disabilities

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or malaligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The 
factors involved in evaluating, and rating, disabilities of 
the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45.

Procedural background

The veteran was initially awarded service connection for 
residuals of fracture of the right medial malleolus and right 
distal tibia, in a December 1975 rating decision.  A 10 
percent evaluation was assigned, effective November 1975.

In June 1982, the veteran requested an increased rating, 
contending that his right foot residuals had worsened.  A VA 
examination was conducted in June 1982.  Following that 
examination, the RO confirmed the prior rating in a June 1982 
determination.  

The veteran again raised a claim for an increased rating in 
September 1997.  A January 1998 rating action denied that 
request.  The veteran submitted a notice of disagreement, and 
a statement of the case was issued in August 1998.  The 
veteran perfected his appeal with the submission of a VA Form 
9 later that month.  

Factual background

In an April 1998 VA outpatient treatment report, it was noted 
that the veteran was limping, and that he wore a brace on his 
right leg.  He claimed that his right leg always hurt.  He 
was wearing a cast due to recent hip surgery.

The veteran received a VA examination in May 1998.  The 
examination report described his pertinent medical history.  
Specifically, it was noted that the veteran was run over by a 
jeep in service, fracturing his ankle.  He had surgery at the 
time, and a screw was inserted for stabilization and removed 
approximately one year later.  He complained of right ankle 
pain over the years, especially with extensive walking for 
several miles.  The veteran also complained of swelling on 
occasion, after he is on his feet for about an hour.  Such 
swelling could happen daily.  

Objectively, the veteran had normal flexion and extension of 
the right ankle.  His inversion was limited to 10 degrees and 
eversion was limited to 5 degrees.  There was no pain on 
palpation and the ankle was stable.  Additionally, there was 
a well-healed faint scar just posterior to the medial 
malleolus.  The impression was status post right ankle 
fracture with mild limitation of motion.  It was noted that 
functional loss due to pain was mild, and functional loss due 
to weakness was mild.

The veteran was scheduled for another VA examination in 
February 2000.  However, he was unable to attend at that 
time, as he was incarcerated.

The veteran was most recently was examined by VA in March 
2004.  The veteran reported that he experienced right ankle 
pain almost all of the time.  He rated such pain as a 5 out 
of 10.  He denied weakness of the right ankle.  He did have 
stiffness.  He also stated that the right ankle would 
occasionally swell, but it was not red and hot.  The veteran 
complained that the right ankle also had instability and it 
would give way, especially on uneven surfaces.  The veteran 
denied locking, but complained of fatigability and lack of 
endurance.  He stated that for the last 3 years he had not 
taken any medication for his right ankle pain.  

The veteran also reported flare-ups that occur with standing 
for more than 15 minutes or upon walking more than a few 
blocks.  The flare-ups could last from a few minutes to an 
hour.  Rest and elevation alleviated his symptomatology.  The 
veteran stated that he had flare-ups about 2-3 times per 
month.  Such flare-ups resulted in mild to moderate 
additional limitation of motion and function.  The veteran 
did not usually use any crutches, braces, canes, corrective 
shoes or other ambulatory aids.  However, in situations where 
he anticipates prolonged walking or standing he will use a 
cane, approximately once a month.  The veteran stated that he 
could not lift or bend, in part due to his service-connected 
right foot disability.  

Objectively, the veteran walked with a limp on his right 
side.  He had unusual shoe wear pattern, as the front aspect 
of the shoe seemed to be worn out.  Regarding right ankle 
range of motion, the veteran had dorsiflexion from 0 to 12 
degrees and plantar flexion from 0 to 30 degrees.  Inversion 
was from 0 to 20 degrees and eversion was from 0 to 10 
degrees.  There was an increase in pain with repetitive 
motion.  The examiner stated that the motion testing was 
painful overall, preventing her from noting at precisely what 
range the pain began and ended.  

Analysis

The veteran is presently assigned a 10 percent disability 
evaluation for his residuals of fracture of the right medial 
malleolus and distal tibia under Diagnostic Code 5262.  Under 
that Code section, a 10 percent rating is warranted for 
malunion of the tibia and fibula with slight ankle or knee 
disability, and a 20 percent rating is warranted for malunion 
of the tibia and fibula with moderate ankle or knee 
disability.  Impairment of the tibia and fibula represented 
by malunion with marked knee or ankle disability warrants a 
30 percent disability rating.  When impairment of the tibia 
and fibula results in nonunion with loose motion, 
necessitating a brace, a 40 percent rating is warranted.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5262 (2003).

The Board has reviewed the evidence of record and concludes 
that the next-higher 20 percent rating is justified.  In so 
finding, the Board relies on the March 2004 VA examination 
which demonstrated limited motion of the right ankle with 
additional pain and weakness upon repetitive motion.  Pain on 
motion appeared to be considerable, with the veteran 
grimacing throughout the motion exercises.

The March 2004 VA examination also revealed limitation of 
right ankle motion.  Again, pain increased with repeated 
movement.  Moreover, the pain appeared to affect the veteran 
throughout the entire range of motion, as the examiner could 
not determine a starting or stopping point.  

In addition to the findings of limited motion and pain with 
repetition, the March 2004 VA examination also established 
that the veteran walked with a limp.  

Based on the foregoing, the Board finds that the veteran's 
symptomatology most closely approximates that of the next-
higher 20 percent rating under Diagnostic Code 5262.  This 
conclusion takes into consideration the veteran's additional 
limitation of function due to factors such as pain and 
weakness, as required under 38 C.F.R. §§ 4.40, 4.45, and 
DeLuca.  Also taken into account are the increased symptoms 
reportedly suffered during periods of flare-ups.  Finally, a 
grant of an increased rating to 20 percent is consistent with 
the benefit of the doubt doctrine.  See 38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

While the Board finds that the next-higher 20 percent 
disability evaluation under Diagnostic Code 5262 is 
appropriate, a rating in excess of that amount is not 
warranted.  Indeed, the objective findings of record do not 
depict a marked right ankle disability.  The Board reaches 
this conclusion by noting that the veteran did not ordinarily 
use any assistive devices in walking and did not take any 
pain medication for his residuals of the fractures of the 
right medial malleolus and right distal tibia.  Moreover, 
although facing some limitation, the veteran continued to 
possess significant range of motion in the right ankle.  

The Board has considered whether any alternate Diagnostic 
Codes serve as a basis for a rating in excess of 20 percent 
for the veteran's right lower extremity residuals.  Even with 
consideration of additional functional loss due to pain, the 
competent evidence does not establish ankylosis of the ankle 
so as to warrant a higher rating under Diagnostic Code 5270.  
Further, a 20 percent rating is the maximum schedular 
evaluation afforded for marked limitation of motion of the 
ankle under Diagnostic Code 5271.

In conclusion, the evidence of record supports the next-
higher 20 percent disability rating under Diagnostic Code 
5262 for the veteran's service-connected residuals of 
fracture of the right medial malleolus and distal tibia.  The 
evidence of record does not, however, permit a rating in 
excess of that amount.  As the preponderance of the evidence 
is against a rating in excess of 20 percent, the benefit of 
the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Finally, the evidence does not reflect that the veteran's 
residuals of fracture of the right medial malleolus and 
distal tibia have caused marked interference with employment 
(i.e., beyond that already contemplated in the assigned 
evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for 
assignment of an extra-schedular evaluation.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

A 20 percent rating for residuals of fracture of the right 
medial malleolus and distal tibia is granted, subject to 
governing criteria applicable to the payment of monetary 
benefits.


REMAND

As previously noted, on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)).  VCAA includes an enhanced duty on the part of 
VA to notify a claimant of the information and evidence 
necessary to substantiate a claim for VA benefits and which 
evidence, if any, the claimant is expected to obtain and 
submit, and which evidence will be retrieved by VA.  See 38 
U.S.C.A. § 5103(a) and (b) (West 2002).  Also see Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  

Upon review of the claims file, the Board finds that, with 
respect to the veteran's right hip claims, additional 
development is required in order to satisfy the VA's duties 
to notify and assist under the VCAA.  The Board notes that a 
VCAA letter issued in February 2004 is inadequate in this 
regard as it failed to discuss the secondary service 
connection aspect of his claim for service connection for 
right hip arthritis, and did not provide the information and 
evidence necessary to establish service connection for right 
hip arthritis on a presumptive direct incurrence basis.

Also, the veteran has claimed entitlement to an increased 
rating for a scar on his right hip.  It is noted that during 
the pendency of this appeal, the diagnostic criteria 
applicable to skin disabilities, including scars, has 
undergone revision effective August 30, 2002.  The veteran 
has never been notified of this change in the law.  Such 
notice is required under the VCAA.  

The veteran has also claimed entitlement to service 
connection for arthritis of the right hip.  The medical 
evidence establishes degenerative joint disease.  However, 
while the March 2004 VA examination discusses the likelihood 
of a relationship between such degenerative joint disease and 
the veteran's service-connected residuals of fracture of the 
right medial malleolus and right distal tibia, the VA 
examiner failed to comment on whether the veteran's currently 
diagnosed right hip arthritis was directly attributable to 
active duty.  As such information is critical to the claim at 
issue, an addendum to the March 2004 VA examination should be 
sought in order to fulfill the duty to assist the veteran in 
the development of his claim.  

Further with regard to the veteran's service connection claim 
for right hip arthritis, it appears that there are 
outstanding medical records.  Specifically, at his March 2004 
VA examination, the veteran stated that he had been in a 
vehicular accident in 1981.  The veteran reported that he had 
been in and out of the hospital over 3 or 4 days.  The 
facility was the Ardmore Hospital in Madill, Oklahoma.  No 
treatment reports from that hospital are presently associated 
with the claims file.  


Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with Quartuccio v. Principi, 
as well as 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002), 38 C.F.R. § 3.159 
(2003), and any other applicable legal 
precedent. 

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
increased rating claim for the right hip 
scar, and his service connection claim, 
including on a secondary service 
connection basis, and presumptive direct 
incurrence basis, for the right hip 
arthritis.  The veteran should also be 
informed of the division of 
responsibility between him and VA in 
producing or obtaining that evidence or 
information.  The veteran should also be 
advised to send any information and 
evidence in his possession, pertinent to 
the issues on appeal, to VA. 

2.  Contact the Ardmore Hospital in 
Madill, Oklahoma, to obtain all records 
of treatment of the veteran dated in 
proximate to 1981.  If no such records 
are found, the claims file should note 
this fact.

3.  After associating with the claims 
file any evidence received from the above 
action, contact the VA examiner who 
evaluated the veteran in March 2004 and 
request that she review the claims file 
and comment as to whether it is at least 
as likely as not that the veteran's 
currently diagnosed degenerative joint 
disease of the right hip is causally 
related to service.  The examiner should 
support her conclusion with a clear 
rationale, citing to specific evidence of 
record where appropriate.  If the VA 
examiner from March 2004 is no longer 
available for comment, then another 
comparably qualified examiner may answer 
in her place, following review of the 
claims file.  In either case, it should 
be noted that the claims file was 
reviewed.  Further, if it is felt that 
another examination is necessary in order 
to fully respond to this query, then the 
veteran should be scheduled for such 
examination and all necessary tests 
should be performed.

4.  Upon completion of the above, the RO 
must readjudicate the issues on appeal 
and consider all evidence received since 
issuance of the most recent Supplemental 
Statement of the Case.  If any benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  Such 
supplemental statement of the case should 
contain the revised criteria for rating 
skin disabilities, effective August 30, 
2002.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).





	                     
______________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



